Citation Nr: 0332741	
Decision Date: 11/24/03    Archive Date: 12/01/03	

DOCKET NO.  00-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss prior to May 1, 2000.   

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss prior to May 1, 2002. 

3.  Entitlement to a current evaluation in excess of 
10 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a rating decision of September 1998, the RO granted 
service connection (and a 30 percent evaluation) for 
bilateral sensorineural hearing loss, effective August 27, 
1997, the date of receipt of the veteran's original claim.  

In April 1999, there was received the veteran's claim for an 
increased evaluation for his service-connected hearing loss.  

In a rating decision of February 2000, the veteran's 
previously-assigned 30 percent evaluation for bilateral 
sensorineural hearing loss was reduced to 10 percent, 
effective May 1, 2000.  

In a rating decision of October 2000, the veteran's 
10 percent evaluation for bilateral sensorineural hearing 
loss was increased to 20 percent, effective May 1, 2000.  

In a rating decision of May 2002, the veteran's 20 percent 
evaluation for bilateral sensorineural hearing loss was 
reduced to 10 percent, effective May 1, 2002.  


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected bilateral defective hearing.  In pertinent 
part, it is argued that the veteran's service-connected 
hearing loss is, at a minimum, 30 percent disabling, and has 
remained so since the initial grant of service connection in 
September 1998.  

In that regard, the Board notes that, in correspondence of 
November 1999, the veteran's private physician indicated 
that, on November 23, 1999, a "repeat hearing test" was 
conducted, a copy of which was enclosed.  However, a review 
of the veteran's claims folder fails to reveal a copy of the 
referenced audiogram.  Accordingly, an attempt should be made 
to obtain the report of the veteran's November 23, 1999 
private audiometric examination prior to a final adjudication 
of his current claim.  

The Board further notes that, based on a review of the 
veteran's claims folder, the veteran last underwent a VA 
audiometric examination for compensation purposes in October 
2001.  At this point in time, that examination is more than 
two years old.  In light of this, an additional more 
contemporaneous VA audiometric examination will be undertaken 
prior to a final adjudication of the veteran's current claim.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
include new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite correspondence in December 
2001, and the issuance (in March 2001, December 2001, January 
2002, and May 2002) of various Supplemental Statements of the 
Case containing certain of the regulatory provisions 
pertaining to the VCAA, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence necessary to 
substantiate his claim.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact Dr. Olaf 
Haroldson, Jr., the aforementioned 
private physician, with a request that he 
provide a copy of the veteran's 
audiometric examination reportedly 
conducted on November 23, 1999.  The 
veteran should be requested to sign the 
necessary authorization for release of 
that private audiometric examination to 
the VA.  All attempts to procure that 
audiometric examination should be 
documented in the veteran's file.  Should 
the RO find it impossible to obtain a 
copy of the November 23, 1999 private 
audiometric examination, a notation to 
that effect should be inserted in the 
file.  In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or non-VA inpatient 
or outpatient treatment records, 
subsequent to January 2002, the date of 
the most recent pertinent evidence of 
record, should also be obtained, and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file and the 
veteran and his representative should be 
so informed.  

3.  The veteran should then be afforded a 
VA audiometric examination in order to 
more accurately determine the current 
severity of his service-connected hearing 
loss.  As regards the requested 
audiometric examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

5.  The RO should then review the 
veteran's claim for an  increased 
evaluation for service-connected 
bilateral sensorineural hearing loss.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In that 
regard, the attention of the RO is drawn 
to the provisions of 38 C.F.R. § 4.86(a) 
and (b) which became effective on June 
10, 1999.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




